DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities: The words of the acronym ‘PPVC’ should be introduced once in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the plate" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee et al. (US Patent No. 3,640,039).
For claim 1, McKee et al. discloses a PPVC connector (fig. 1) for coupling a first PPVC module and a second PPVC module, the PPVC connector comprising a first anchor (14) for attaching to the first PPVC module; a second anchor for attaching to the second PPVC module; and a frame (12) for coupling the first anchor and the second anchor together; wherein the first anchor, the second anchor, the frame or a combination of any of these comprises a plate for attaching to one of the first and second PPVC modules; the first PPVC module and the second PPVC module are separated by a grating gap (gap comprising 16); and the frame comprises at least one coupler (middle flange of 12).
For claim 2, Mckee et al. discloses that the plate comprises multiple sides for respectively attaching to one of the PPVC modules.
For claim 3, McKee et al. discloses that the first anchor, the second anchor, the frame or a combination of any of these are configured to enclose a cavity in-between for receiving a filler in order to create a confinement effect.
For claim 16, McKee et al. discloses a method for using a connector (fig. 1, 12), the method comprising attaching a first plate (first 14) of a first anchor to a first module; attaching a second plate (second 14) of a second anchor to a second module; aligning the first module and the second module in order to provide a cavity between the first plate and the second plate; and coupling the first anchor and the second anchor together by a frame (12) in order to prevent detachment between the first module and the second module, wherein the first module and the second module are separated by a grating gap; and the frame comprises at least one coupler (12).
For claim 17, McKee et al. discloses that coupling the first anchor and the second anchor further comprises installing a first coupler (12) for providing a receptacle in order to receive portions of the first anchor and the second anchor.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 9-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US Patent No. 3,640,039) in view of ‘795 (EP3263795).
For claim 4, McKee et al. discloses that the frame comprises at least one plate, but does not disclose that the frame comprises at least one rod.
‘795 discloses a connector (fig. 4B) for coupling a first module and a second module, the connector comprising anchors (105) and a frame (40, 45), wherein the frame comprises at least one rod (fig. 5B, 45).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a rod to the frame of Mckee et al. as taught by ‘795 so that the rod can help with stacking the modules to provide vertically adjustable walls.
For claim 5, the combination discloses that the at least one rod is configured to extend beyond one of the first and second PPVC module for connecting PPVC modules vertically.
For claim 9, the combination discloses the obviousness of adding at least one elongated bar (‘795 fig. 5B, 45) that is substantially parallel to at least one of the first anchor, the second anchor or the frame to increase the strength of the system.
For claim 10, McKee et al. discloses an assembly of modules (fig. 1) comprising a first module, a second module, wherein the first module and the second module are arranged to be separated by a grating gap, the connector of claim 1, wherein the first anchor (left 14) is attached to the first module, and the second anchor (right 14) is attached to the second module.
McKee et al. does not disclose a filler at the connector and the grating gap for joining the first module and the second module together.
‘795 discloses an assembly of modules (101, 201) comprising a first module and a second module connected by a connector and separated by a grating gap and a filler/grout (fig. 6, 50) at the connector and the grating gap for joining the first module and the second module together by a confinement effect. 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a filler at the grating gap of McKee et al. as made obvious by ‘795 to strengthen the connection and increase the strength of the assembly.
For claim 11, the combination discloses that the filler fills a cavity formed by the first anchor, the second anchor and the frame (‘795 fig. 6, 50).
For claim 12, the combination discloses a binder ((‘795 fig. 6, 50, the filler can bind the lateral walls of the module together) for binding walls of the first module and the second module together.
For claim 18, the combination discloses filling the cavity between the first anchor, the second anchor and the frame with a filler (‘795 fig. 6, 50).

Claim(s) 6 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US Patent No. 3,640,039) in view of Tan (US Patent No. 7,418,805).
For claim 6, McKee et al. discloses that the at least one coupler (fig. 1, 12) comprises a first coupler having two wings that are spaced apart for providing a receptacle in order to receive portions of the first anchor and the second anchor, wherein each of the two wings further comprise a lipped portion.
McKee et al. does not disclose that each of the two wings further comprises a lipped overhanging portion.
Tan discloses a connector (fig. 2a, 2) for modules having two wings that are spaced apart, wherein each of the two wings further comprises a lipped portion and a lipped overhanging portion.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the coupler of McKee et al. and add a lipped overhanging portion as made obvious by Tan to increase the holding and staying ability of the connector in the filler.  

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US Patent No. 3,640,039) in view of ‘956 (WO 2015070956).
For claim 7, Mckee et al. does not disclose that the coupler comprises a dumbbell coupler which comprises at least one shaft with two opposite ends, one or both of the opposite ends having a larger cross section area than a cross section area of the shaft between the two opposite ends.
‘956 discloses a coupler (fig. 9, 12) for connecting two modules, the coupler comprising at least one shaft (30) with two opposite ends (36, 38), one or both of the opposite ends having a larger cross section area than a cross section area of the shaft between the two opposite ends.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to substitute the coupler of McKee et al. with a dumbbell coupler as made obvious by ‘956 to increase the strength of the connection.

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘795 (EP3263795) in view of McKee et al. (US Patent No. 3,640,039).
For claim 13, ‘795 discloses a stacked assembly of modules (fig. 5B) comprising a first module, a second module attached to the first module laterally, a third module attached to the first module vertically (upper 100); wherein the first module and the third module share at least a portion of a connector (45).
‘795 does not disclose that the connector is the connector of claim 1.
McKee et al. discloses the connector of claim 1 and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to use the connector of claim 1 in the assembly of ‘795 as taught by McKee et al. to strengthen the connection between the modules.
For claim 14, the combination discloses that the connector can have a frame (‘795 fig. 5B, 45) that extends to both the first module and the third module to help with stacking the modules.
For claim 15, the combination discloses adding a filler to the connector for joining the first module, the second module and the third module (‘795 fig. 6, 50).


Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKee et al. (US Patent No. 3,640,039) in view of Guevera et al. (US2006/0201090).
For claim 19, McKee et al. discloses a method for making a connector, the method comprising providing a first plate (fig. 1, 14), working the first plate in order to provide a cavity of a first anchor; providing a second plate; working the second plate in order to provide another cavity of a second anchor; and presenting a frame for joining the first anchor and the second anchor at their cavities.
McKee et al. does not disclose corrugating the first plate and the second plate for improving surface adhesion of the plates and then folding the first and second plates in order to provide a cavity of a first anchor and a second anchor.
Guevera et al. discloses a method of forming a connector (516) for modules (fig. 2, 518) comprising folding the plates and corrugating the plates [0239].
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to corrugate the plates used in the connector of McKee et al. and fold the plates to provide the cavities of the first and second anchor as made obvious by Guevera et al. since these are well known and simple methods for forming plates with cavities well known in the art to get predictable results like ease of manufacture and to save money.
For claim 20, the combination discloses offering a frame for coupling the plate as an anchor with another anchor together (McKee et al. fig. 1, 12).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a connector comprising all the limitations set forth in claim 8, including that the dumbbell coupler comprises at least one elongated pole connected at one of the opposite ends for enlarging the opposite end of the dumbbell coupler, a longitudinal axis of the elongated pole being perpendicular to a longitudinal axis of the shaft of the dumbbell coupler.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633